UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 12/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Large Cap Equity Fund ANNUAL REPORT December 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 31 Officers of the Fund 33 FOR MORE INFORMATION Back Cover Dreyfus Large Cap Equity Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Large Cap Equity Fund, covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016, through December 31, 2016, as provided by Irene D. O’Neill, Portfolio Manager Market and Fund Performance Overview For the 12-month period ended December 31, 2016, Dreyfus Large Cap Equity Fund’s Class A shares achieved a total return of 10.93%, Class C shares returned 10.03%, Class I shares returned 11.23%, and Class Y shares returned 11.25%. 1 In comparison, the S&P 500 ® Index (the “Index”), the fund’s benchmark, provided a total return of 11.94% for the same period. 2 U.S. stocks achieved solid returns in 2016 amid positive economic growth and expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. The fund lagged its Index, mainly due to security selection shortfalls in the information technology, financials, and utilities sectors. The Fund’s Investment Approach The fund seeks to provide long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth. The investment process begins with a top-down assessment of broad economic, political, and social trends and their implications for different market and industry sectors. Using a bottom-up approach, fundamental research is used to identify companies with characteristics such as: earnings power unrecognized by the market, sustainable revenue and cash flow growth, positive operational and/or financial catalysts, attractive relative value versus history and peers, and strong or improving financial condition. Economic and Political Developments Drove Equity Markets U.S. stocks moved sharply lower over the opening weeks of 2016 due to weakening commodity prices, disappointing global economic data, and higher short-term U.S. interest rates. However, equities began a dramatic recovery in February and rallied through the spring in response to rebounding commodity prices, global monetary easing, and indications that additional U.S. rate increases would be delayed. The market’s advance faltered in June over concerns regarding Great Britain’s referendum to leave the European Union, but the decline proved short lived. By early July, the market had regained most of its lost ground, and encouraging U.S. economic data helped the Index advance further over the summer. Stocks gave back some of their previous gains in October when investors became more cautious ahead of the presidential election. After the election, stocks again rallied strongly, and the Index achieved record highs as investors anticipated increased government spending, lower corporate taxes, and a less stringent regulatory environment. Security Selections Produced Mixed Results Although the fund produced double-digit returns during 2016, it fell somewhat short of the Index due to some disappointing stock selections. In the information technology sector, 3 DISCUSSION OF FUND PERFORMANCE (continued) several holdings that gained considerable value in 2015 gave back some of their gains in 2016. Palo Alto Networks was hurt by a slowdown in spending on cybersecurity solutions, ServiceNow reported weaker-than-expected earnings due to an elongation of its sale cycle, and salesforce.com was hurt by concerns surrounding potential acquisitions. Among financial companies, Invesco and other investment managers struggled with the possibility of a regulatory change, and lack of exposure to Berkshire Hathaway prevented the fund from participating in its gains. Electric utility Dynegy encountered pressure from an oversupply of electricity and weather-related issues. On a more positive note, the fund achieved robust results in the energy sector, the Index’s top-performing segment in 2016. Exploration-and-production companies Devon Energy and Pioneer Natural Resources rallied from previous weakness as commodity prices rebounded, and oil services providers Halliburton and Nabors Industries advanced later in the year in anticipation of rising customer demand. Returns in the industrials sector were bolstered by post-election expectations of higher infrastructure spending, which drove Eaton, Ingersoll-Rand, and Illinois Tool Works higher. Ingersoll-Rand and Illinois Tool Works also were helped by restructuring activity. In the consumer discretionary sector, Time Warner reported solid earnings growth and received a takeover offer from a major telecommunications company. Yum! Brands advanced after it spun off its China operations into a separate company, and Cheesecake Factory achieved higher profit margins than anticipated. Results in the materials sector were supported by steelmaker Nucor, which climbed in anticipation of stronger demand, and chemicals producer Celanese, where restructuring actions helped support profit margins. A Greater Emphasis on Economically Sensitive Companies While we can’t predict the timing or magnitude of the new presidential administration’s impact on the economy, we believe the announced emphasis on pro-growth fiscal, tax, and regulatory policies is likely to boost corporate earnings and revenue growth, particularly for companies in certain industry groups. Therefore, we have placed greater emphasis on companies expected to benefit from stronger economic trends. As of year-end, the fund held overweighted exposure to the information technology and financials sectors, but we have identified relatively few opportunities in the utilities and real estate sectors. January 17, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The S&P 500 ® Index is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Large Cap Equity Fund Class A shares, Class C shares, Class I shares, and Class Y shares and the S&P 500 ® Index (the “Index”). † Source: Lipper Inc. †† The total return figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/13/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 10/1/15 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Large Cap Equity Fund on 12/31/06 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 8/10/92 4.53% 12.91% 4.01% without sales charge 8/10/92 10.93% 14.26% 4.62% Class C shares with applicable redemption charge † 9/13/08 9.03% 13.37% 4.37% †† without redemption 9/13/08 10.03% 13.37% 4.37% †† Class I shares 8/10/92 11.23% 14.67% 5.39% Class Y shares 10/01/15 11.25% 14.67% †† 5.39% †† S&P 500 ® Index 11.94% 14.65% 6.94% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/13/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 10/1/15 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Equity Fund from July 1, 2016 to December 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.10% for Class A, 1.85% for Class C, .80% for Class I and .76% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS December 31, 2016 Common Stocks - 99.1% Shares Value ($) Banks - 4.8% Bank of America 441,750 9,762,675 Citizens Financial Group 228,210 8,131,122 Wells Fargo & Co. 98,660 5,437,153 Capital Goods - 9.7% 3M 29,800 5,321,386 Eaton 97,210 6,521,819 General Electric 164,590 5,201,044 Honeywell International 66,941 7,755,115 Illinois Tool Works 70,523 a 8,636,246 Ingersoll-Rand 108,110 8,112,574 United Technologies 52,012 5,701,555 Consumer Durables & Apparel - 1.1% NIKE, Cl. B 106,206 Consumer Services - 1.9% Panera Bread, Cl. A 23,386 a,b 4,796,235 Yum! Brands 71,390 4,521,129 Diversified Financials - 8.6% Ally Financial 345,320 6,567,986 Charles Schwab 210,460 8,306,856 Intercontinental Exchange 122,950 6,936,839 Invesco 236,836 7,185,604 Synchrony Financial 183,030 6,638,498 Voya Financial 170,900 6,702,698 Energy - 10.0% Cabot Oil & Gas 163,250 3,813,520 Chevron 44,573 5,246,242 Exxon Mobil 52,450 4,734,137 Halliburton 93,840 5,075,806 Marathon Petroleum 123,650 6,225,777 Nabors Industries 307,090 5,036,276 Pioneer Natural Resources 24,505 4,412,615 Schlumberger 56,310 4,727,224 Valero Energy 79,150 5,407,528 8 Common Stocks - 99.1% (continued) Shares Value ($) Energy - 10.0% (continued) Williams Cos. 130,310 4,057,853 Food & Staples Retailing - 1.0% Costco Wholesale 30,880 Food, Beverage & Tobacco - 6.0% Constellation Brands, Cl. A 31,326 4,802,589 Mondelez International, Cl. A 124,200 5,505,786 Monster Beverage 119,797 b 5,311,799 PepsiCo 79,910 8,360,983 Philip Morris International 58,406 5,343,565 Health Care Equipment & Services - 3.9% Abbott Laboratories 80,340 3,085,859 UnitedHealth Group 54,245 8,681,370 Universal Health Services, Cl. B 30,824 3,279,057 Zimmer Biomet Holdings 37,085 3,827,172 Household & Personal Products - 1.5% Procter & Gamble 88,195 Insurance - 1.5% Hartford Financial Services Group 157,210 Materials - 3.3% Celanese, Ser. A 73,020 5,749,595 Dow Chemical 101,110 5,785,514 Nucor 77,860 4,634,227 Media - 3.9% Comcast, Cl. A 50,890 3,513,954 Time Warner 100,240 9,676,167 Walt Disney 54,673 5,698,020 Pharmaceuticals, Biotechnology & Life Sciences - 9.6% Agilent Technologies 69,460 3,164,598 Alexion Pharmaceuticals 34,519 b 4,223,400 Allergan 25,754 5,408,597 BioMarin Pharmaceutical 29,213 b 2,420,005 Bristol-Myers Squibb 68,170 3,983,855 Celgene 35,972 b 4,163,759 Eli Lilly & Co. 71,560 5,263,238 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.6% (continued) Incyte 31,225 b 3,130,931 Johnson & Johnson 47,894 5,517,868 Merck & Co. 97,520 5,741,002 Pfizer 124,620 4,047,658 Real Estate - 1.1% American Tower 52,882 c Retailing - 4.0% Amazon.com 16,970 b 12,725,294 Home Depot 51,271 6,874,416 Semiconductors & Semiconductor Equipment - 10.3% Broadcom 70,603 12,480,492 Intel 154,080 5,588,482 Micron Technology 364,720 b 7,994,662 NVIDIA 91,740 9,792,328 QUALCOMM 130,950 8,537,940 Taiwan Semiconductor Manufacturing, ADR 213,170 6,128,637 Software & Services - 11.0% Accenture, Cl. A 29,792 3,489,537 Adobe Systems 65,562 b 6,749,608 Alphabet, Cl. A 19,907 b 15,775,302 Electronic Arts 58,710 b 4,624,000 Facebook, Cl. A 91,532 b 10,530,757 Microsoft 46,670 2,900,074 salesforce.com 51,860 b 3,550,336 Visa, Cl. A 80,760 6,300,895 Technology Hardware & Equipment - 1.7% Apple 46,651 5,403,119 Palo Alto Networks 23,523 a,b 2,941,551 Telecommunication Services - 2.2% AT&T 191,420 8,141,093 Verizon Communications 45,620 2,435,196 Utilities - 2.0% Dominion Resources 58,840 4,506,556 10 Common Stocks - 99.1% (continued) Shares Value ($) Utilities - 2.0% (continued) Exelon 142,600 5,060,874 Total Common Stocks (cost $381,459,817) Other Investment - 1.1% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,336,954) 5,336,954 d Investment of Cash Collateral for Securities Loaned - 1.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $4,869,948) 4,869,948 d Total Investments (cost $391,666,719) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% ADR—American Depository Receipt a Security, or portion thereof, on loan. At December 31, 2016, the value of the fund’s securities on loan was $15,929,665 and the value of the collateral held by the fund was $16,332,541, consisting of cash collateral of $4,869,948 and U.S. Government & Agency securities valued at $11,462,593. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. 11 STATEMENT OF INVESTMENTS (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 11.0 Semiconductors & Semiconductor Equipment 10.3 Energy 10.0 Capital Goods 9.7 Pharmaceuticals, Biotechnology & Life Sciences 9.6 Diversified Financials 8.6 Food, Beverage & Tobacco 6.0 Banks 4.8 Retailing 4.0 Health Care Equipment & Services 3.9 Media 3.9 Materials 3.3 Telecommunication Services 2.2 Money Market Investments 2.1 Utilities 2.0 Consumer Services 1.9 Technology Hardware & Equipment 1.7 Household & Personal Products 1.5 Insurance 1.5 Consumer Durables & Apparel 1.1 Real Estate 1.1 Food & Staples Retailing 1.0 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $15,929,665)—Note 1(b): Unaffiliated issuers 381,459,817 484,662,939 Affiliated issuers 10,206,902 10,206,902 Cash 1,487,638 Receivable for shares of Common Stock subscribed 1,127,470 Dividends and securities lending income receivable 566,025 Prepaid expenses 25,101 498,076,075 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 326,561 Liability for securities on loan—Note 1(b) 4,869,948 Payable for investment securities purchased 3,137,187 Payable for shares of Common Stock redeemed 538,600 Interest payable—Note 2 469 Accrued expenses 61,700 8,934,465 Net Assets ($) 489,141,610 Composition of Net Assets ($): Paid-in capital 382,959,051 Accumulated undistributed investment income—net 142,561 Accumulated net realized gain (loss) on investments 2,836,876 Accumulated net unrealized appreciation (depreciation) on investments 103,203,122 Net Assets ($) 489,141,610 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 3,203,842 448,694 38,921,971 446,567,103 Shares Outstanding 187,816 25,959 2,167,433 24,872,701 Net Asset Value Per Share ($) See notes to financial statements. 13 STATEMENT OF OPERATIONS Year Ended December 31, 2016 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 8,365,202 Affiliated issuers 8,172 Income from securities lending—Note 1(b) 13,044 Total Income 8,386,418 Expenses: Management fee—Note 3(a) 3,236,858 Professional fees 71,232 Registration fees 64,968 Custodian fees—Note 3(c) 41,346 Directors’ fees and expenses—Note 3(d) 40,962 Shareholder servicing costs—Note 3(c) 34,892 Prospectus and shareholders’ reports 15,327 Loan commitment fees—Note 2 8,227 Distribution fees—Note 3(b) 3,880 Interest expense—Note 2 469 Miscellaneous 24,425 Total Expenses 3,542,586 Less—reduction in expenses due to undertaking—Note 3(a) (967) Less—reduction in fees due to earnings credits—Note 3(c) (400) Net Expenses 3,541,219 Investment Income—Net 4,845,199 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 9,438,412 Net unrealized appreciation (depreciation) on investments 36,496,014 Net Realized and Unrealized Gain (Loss) on Investments 45,934,426 Net Increase in Net Assets Resulting from Operations 50,779,625 See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2016 2015 a Operations ($): Investment income—net 4,845,199 4,700,338 Net realized gain (loss) on investments 9,438,412 19,188,891 Net unrealized appreciation (depreciation) on investments 36,496,014 (10,664,199) Net Increase (Decrease) in Net Assets Resulting from Operations 50,779,625 13,225,030 Distributions to Shareholders from ($): Investment income—net: Class A (21,369) (19,294) Class I (358,085) (4,685,153) Class Y (4,446,644) (11) Net realized gain on investments: Class A (36,884) (128,711) Class C (5,272) (20,572) Class I (437,802) (19,093,501) Class Y (5,051,772) (45) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 387,437 2,890,364 Class C 65,621 279,633 Class I 20,879,462 86,003,438 Class Y 441,271,164 1,000 Distributions reinvested: Class A 48,411 126,146 Class C 3,654 15,054 Class I 703,323 12,001,927 Class Y 3,267,563 - Cost of shares redeemed: Class A (552,001) (1,966,763) Class C (175,770) (278,657) Class I (407,748,003) (81,895,708) Class Y (67,247,740) - Increase (Decrease) in Net Assets from Capital Stock Transactions 17,176,434 Total Increase (Decrease) in Net Assets 31,324,918 6,454,177 Net Assets ($): Beginning of Period 457,816,692 451,362,515 End of Period 489,141,610 457,816,692 Undistributed investment income—net 142,561 123,460 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2016 2015 a Capital Share Transactions (Shares): Class A Shares sold 23,790 171,472 Shares issued for distributions reinvested 2,821 8,208 Shares redeemed (34,295) (124,544) Net Increase (Decrease) in Shares Outstanding 55,136 Class C Shares sold 4,308 16,599 Shares issued for distributions reinvested 210 966 Shares redeemed (10,719) (16,912) Net Increase (Decrease) in Shares Outstanding 653 Class I b Shares sold 1,310,386 4,988,054 Shares issued for distributions reinvested 38,922 742,496 Shares redeemed (26,741,225) (4,689,277) Net Increase (Decrease) in Shares Outstanding 1,041,273 Class Y b Shares sold 28,654,909 61 Shares issued for distributions reinvested 181,051 - Shares redeemed (3,963,320) - Net Increase (Decrease) in Shares Outstanding 24,872,640 61 a Effective October 1, 2015, the fund commenced offering Class Y shares. b During the period ended December 31, 2016, 25,346,543 Class I shares representing $385,200,543 were exchanged for 25,346,547 Class Y shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value,beginning of period 15.67 16.12 15.06 11.38 9.79 Investment Operations: Investment income—net a .11 .12 .11 .11 .11 Net realized and unrealized gain (loss) on investments 1.61 .27 1.33 3.69 1.54 Total from Investment Operations 1.72 .39 1.44 3.80 1.65 Distributions: Dividends from investment income—net (.12) (.11) (.20) (.12) (.06) Dividends from net realized gain on investments (.21) (.73) (.18) – – Total Distributions (.33) (.84) (.38) (.12) (.06) Net asset value, end of period 17.06 15.67 16.12 15.06 11.38 Total Return (%) b 10.93 2.55 9.58 33.64 16.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.09 1.13 1.19 1.30 Ratio of net expenses to average net assets 1.10 1.09 1.11 1.13 1.25 Ratio of net investment income to average net assets .72 .69 .72 .81 .96 Portfolio Turnover Rate 46.42 50.77 57.11 66.65 34.07 Net Assets, end of period ($ x 1,000) 3,204 3,064 2,262 1,501 657 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 15.89 16.35 15.22 11.57 9.97 Investment Operations: Investment income (loss)—net a (.01) (.02) (.00) b .01 .03 Net realized and unrealized gain (loss) on investments 1.61 .29 1.33 3.74 1.57 Total from Investment Operations 1.60 .27 1.33 3.75 1.60 Distributions: Dividends from investment income—net – – (.02) (.10) – Dividends from net realized gain on investments (.21) (.73) (.18) – – Total Distributions (.21) (.73) (.20) (.10) – Net asset value, end of period 17.28 15.89 16.35 15.22 11.57 Total Return (%) c 10.03 1.76 8.74 32.57 16.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.95 1.93 2.05 2.03 2.21 Ratio of net expenses to average net assets 1.86 1.87 1.89 1.90 2.02 Ratio of net investment income (loss) to average net assets (.05) (.11) (.00) d .07 .31 Portfolio Turnover Rate 46.42 50.77 57.11 66.65 34.07 Net Assets, end of period ($ x 1,000) 449 511 515 287 185 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Amount represents less than .01%. See notes to financial statements. 18 Year Ended December 31, Class I Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 16.48 16.92 15.81 11.95 10.26 Investment Operations: Investment income—net a .18 .18 .17 .16 .16 Net realized and unrealized gain (loss) on investments 1.68 .29 1.40 3.88 1.63 Total from Investment Operations 1.86 .47 1.57 4.04 1.79 Distributions: Dividends from investment income—net (.17) (.18) (.28) (.18) (.10) Dividends from net realized gain on investments (.21) (.73) (.18) – – Total Distributions (.38) (.91) (.46) (.18) (.10) Net asset value, end of period 17.96 16.48 16.92 15.81 11.95 Total Return (%) 11.23 2.91 9.95 34.12 17.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 .75 .76 .78 .81 Ratio of net expenses to average net assets .76 .75 .76 .78 .81 Ratio of net investment income to average net assets 1.17 1.03 1.05 1.14 1.39 Portfolio Turnover Rate 46.42 50.77 57.11 66.65 34.07 Net Assets, end of period ($ x 1,000) 38,922 454,240 448,585 382,652 226,648 a Based on average shares outstanding. See notes to financial statements. 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class Y Shares 2016 2015 a Per Share Data ($): Net asset value, beginning of period 16.48 16.35 Investment Operations: Investment income—net b .17 .05 Net realized and unrealized gain (loss) on investments 1.69 .98 Total from Investment Operations 1.86 1.03 Distributions: Dividends from investment income—net (.18) (.17) Dividends from net realized gain on investments (.21) (.73) Total Distributions (.39) (.90) Net asset value, end of period 17.95 16.48 Total Return (%) 11.25 6.46 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 .75 d Ratio of net expenses to average net assets .76 .75 d Ratio of net investment income to average net assets 1.02 1.14 d Portfolio Turnover Rate 46.42 50.77 Net Assets, end of period ($ x 1,000) 446,567 1 a From October 1, 2015 (commencement of initial offering) to December 31, 2015. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Equity Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek to provide long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 350 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized), Class I (100 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 21 NOTES TO FINANCIAL STATEMENTS (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 22 used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: 23 NOTES TO FINANCIAL STATEMENTS (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 466,053,810 — — Equity Securities - Foreign Common Stocks † 18,609,129 — — Registered Investment Companies 10,206,902 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. 24 During the period ended December 31, 2016, The Bank of New York Mellon earned $2,809 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2016 were as follows: Affiliated Investment Company Value 12/31/2015 ($) Purchases ($) Sales ($) Value 12/31/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † — 59,460,516 59,460,516 - - Dreyfus Institutional Preferred Government Plus Money Market Fund †† 11,226,587 40,469,326 46,358,959 5,336,954 1.1 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 30,638,158 25,768,210 4,869,948 1.0 Total † During the period ended December 31, 2016, Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Institutional Preferred Money Market Fund. †† Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 25 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended December 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2016, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2016, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $142,561, undistributed capital gains $3,811,166 and unrealized appreciation $102,228,832. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2016 and December 31, 2015 were as follows: ordinary income $4,826,098 and $4,704,458, and long-term capital gains $5,531,730 and $19,242,829, respectively. NOTE 2â€•Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million and prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2016 was $28,700, with a related weighted average annualized interest rate of 1.63%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from January 1, 2016 through May 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, 26 Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .90% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $967 during the period ended December 31, 2016. During the period ended December 31, 2016, the Distributor retained $228 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended December 31, 2016, Class C shares were charged $3,880 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2016 , Class A and Class C shares were charged $7,491 and $1,293, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2016, the fund was charged $10,974 for transfer agency services and $854 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $400. 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2016, the fund was charged $41,346 pursuant to the custody agreement. During the period ended December 31, 2016, the fund was charged $9,640 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $291,510, Distribution Plan fees $287, Shareholder Services Plan fees $764, custodian fees $24,316, Chief Compliance Officer fees $7,314 and transfer agency fees $2,480, which are offset against an expense reimbursement currently in effect in the amount of $110. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4â€•Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2016, amounted to $213,893,288 and $225,524,847, respectively. At December 31, 2016 , the cost of investments for federal income tax purposes was $392,641,009; accordingly, accumulated net unrealized appreciation on investments was $102,228,832, consisting of $108,051,252 gross unrealized appreciation and $5,822,420 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Large Cap Equity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Large Cap Equity Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of December 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Large Cap Equity Fund at December 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York February 27, 2017 29 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2016 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2016, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $4,826,098 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2017 of the percentage applicable to the preparation of their 2016 income tax returns. Also, the fund hereby reports $.2054 per share as a long-term capital gain distribution paid on December 19, 2016. 30 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (73) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (73) Board Member (2012) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— David P. Feldman (77) Board Member (1991) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 35 ————— Ehud Houminer (76) Board Member (2012) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (77) Board Member (1994) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 35 ————— Robin A. Melvin (53) Board Member (2011) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (77) Board Member (2012) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Daniel Rose, Emeritus Board Member Philip L. Toia, Emeritus Board Member Sander Vanocur, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of MBSC Securities Corporation since June 2007. He is an officer of 64 investment companies (comprised of 135 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Associate General Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 61 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon since March 2013, from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 33 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (65 investment companies, comprised of 160 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016. Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 60 investment companies (comprised of 155 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Large Cap Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DLQAX Class C: DEYCX Class I: DLQIX Class Y: DLACX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6535AR1216 Dreyfus Large Cap Growth Fund ANNUAL REPORT December 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Board Members Information 30 Officers of the Fund 32 FOR MORE INFORMATION Back Cover Dreyfus Large Cap Growth Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Large Cap Growth Fund, covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016, through December 31, 2016, as provided by Irene D. O’Neill, Portfolio Manager Market and Fund Performance Overview For the 12-month period ended December 31, 2016, Dreyfus Large Cap Growth Fund’s Class A shares achieved a total return of 6.72%, Class C shares returned 5.84%, Class I shares returned 7.09%, and Class Y shares returned 7.09%. 1 In comparison, the Russell 1000 ® Growth Index (the “Index”), the fund’s benchmark, produced a total return of 7.08% for the same period. 2 U.S. stocks achieved solid returns in 2016 on the strength of positive economic growth and expectations of changing fiscal, tax, and regulatory policies under a new presidential administration. The fund’s Class I and Class Y shares produced returns that were roughly in line with its Index, as strong stock selections in the industrials, materials, and consumer staples sectors were balanced by shortfalls in the information technology sector. The Fund’s Investment Approach The fund seeks to provide long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund’s investment philosophy is based on the premise that earnings growth is the primary determinant of long-term stock appreciation. With this, we use an approach that combines top-down and bottom-up analysis, so stock selection and sector allocation are both factors in determining the fund’s holdings. Fundamental financial analysis is used to identify companies with characteristics such as: expected earnings growth rate exceeds market and industry trends; potential for positive earnings surprise relative to market expectations; positive operational or financial catalysts; attractive valuation based on growth prospects; and strong financial condition. Economic and Political Developments Drove Equity Markets U.S. stocks moved sharply lower over the opening weeks of 2016 in the midst of weakening commodity prices, disappointing global economic data, and higher short-term U.S. interest rates. However, equities began a dramatic recovery in February and rallied through the spring as investor sentiment improved in response to rebounding commodity prices, global monetary easing, and indications that additional U.S. rate increases would be delayed. The market’s advance faltered in June over concerns regarding Great Britain’s referendum to leave the European Union, but the decline proved short lived. By early July, the market had regained most of its lost ground, and encouraging U.S. economic data helped the Index advance further over the summer. Stocks gave back some of their previous gains in October when investors became more cautious ahead of the presidential election. After the election, stocks again rallied strongly, and the Index achieved record highs as investors anticipated higher government spending, lower corporate taxes, and a less stringent regulatory climate. Large-cap growth stocks generally trailed their more value-oriented counterparts in this environment, and large-cap stocks lagged small-cap and midcap stocks, on average. 3 DISCUSSION OF FUND PERFORMANCE (continued) Security Selections Produced Mixed Results The fund produced returns that roughly matched the performance of the Index in 2016. Relative results were especially strong in the industrials sector, which was bolstered when corporate restructuring activity and post-election expectations of higher infrastructure spending drove higher the stock prices of heating, ventilation and air conditioning (HVAC) systems provider Ingersoll-Rand and industrial materials producer Illinois Tool Works. In the materials sector, steelmaker Nucor climbed in anticipation of stronger demand for its products, an d restructuring actions helped support profit margins for chemicals producer Celanese. Among consumer staples companies, plant-based food and beverages producer WhiteWave Foods reported robust earnings and received an attractive acquisition offer from a France-based food company. The fund also benefited from underweighted exposure to the relatively weak health care sector, where pricing pressures and research-and-development setbacks weighed on investor sentiment. On a more negative note, disappointing security selections caused some industry groups to lag their respective Index segments. Most notably, in the information technology sector, lack of exposure to Microsoft prevented the fund from participating in the software giant’s advance, and some holdings that had added considerable value in 2015 gave back some of their gains in 2016. Software developer Palo Alto Networks was hurt by a slowdown in spending on cybersecurity solutions, and cloud computing services provider ServiceNow reported weaker-than-expected earnings due to an elongation of its sale cycle. A Greater Emphasis on Economically Sensitive Companies While we can’t predict the timing or magnitude of the new presidential administration’s impact on the U.S. economy, we believe the announced emphasis on pro-growth fiscal, tax, and regulatory policies is likely to boost corporate earnings and revenue growth, particularly for companies in certain industry groups. Therefore, we have placed greater emphasis on companies that seem poised to benefit from stronger economic trends. As of year-end, the fund held overweighted exposure to the consumer staples, industrials, and information technology sectors, but we have identified relatively few opportunities in the health care sector. January 17, 2017 Please note the position in any security highlighted with italicized typeface was sold during the period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Russell 1000 ® Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Large Cap Growth Fund Class A shares, Class C shares, Class I shares, and Class Y shares and the Russell 1000 ® Growth Index (the “Index”) † Source: Lipper Inc. †† The total return figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/13/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 10/1/15 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, and Class Y shares of Dreyfus Large Cap Growth Fund on 12/31/06 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is an unmanaged index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 12/31/86 0.57% 13.13% 6.55% without sales charge 12/31/86 6.72% 14.49% 7.18% Class C shares with applicable redemption charge † 9/13/08 4.84% 13.66% 6.66% †† without redemption 9/13/08 5.84% 13.66% 6.66% †† Class I shares 4/1/97 7.09% 14.83% 7.55% Class Y shares 10/01/15 7.09% 14.83% †† 7.55% †† Russell 1000 ® Growth Index 7.08% 14.50% 8.33% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 9/13/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 10/1/15 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Growth Fund from July 1, 2016 to December 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.15% for Class A, 1.90% for Class C, .90% for Class I and .90% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS December 31, 2016 Common Stocks - 99.0% Shares Value ($) Capital Goods - 11.8% 3M 3,490 623,209 Boeing 4,108 639,533 Honeywell International 7,349 851,382 Illinois Tool Works 5,483 671,448 Ingersoll-Rand 10,730 805,179 Lockheed Martin 1,708 426,898 United Technologies 3,986 436,945 Consumer Durables & Apparel - 1.7% NIKE, Cl. B 12,500 Consumer Services - 3.7% Panera Bread, Cl. A 2,215 a,b 454,274 Starbucks 7,978 442,939 Yum! Brands 7,723 489,098 Diversified Financials - 2.9% Charles Schwab 14,177 559,566 Intercontinental Exchange 4,915 277,304 Invesco 9,274 281,373 Energy - 1.7% Anadarko Petroleum 5,112 356,460 Nabors Industries 16,700 273,880 Food & Staples Retailing - 1.5% Costco Wholesale 3,476 Food, Beverage & Tobacco - 8.2% Altria Group 6,616 447,374 Constellation Brands, Cl. A 4,113 630,564 Mondelez International, Cl. A 7,350 325,825 Monster Beverage 9,449 b 418,969 PepsiCo 7,670 802,512 Philip Morris International 5,317 486,452 Health Care Equipment & Services - 3.2% Edwards Lifesciences 2,278 b 213,449 UnitedHealth Group 4,468 715,059 8 Common Stocks - 99.0% (continued) Shares Value ($) Health Care Equipment & Services - 3.2% (continued) Zimmer Biomet Holdings 2,676 276,163 Materials - 3.7% Celanese, Ser. A 5,627 443,070 Dow Chemical 8,168 467,373 Nucor 8,346 496,754 Media - 5.0% Comcast, Cl. A 8,989 620,690 Time Warner 4,188 404,268 Walt Disney 8,193 853,874 Pharmaceuticals, Biotechnology & Life Sciences - 11.0% Agilent Technologies 5,644 257,141 Alexion Pharmaceuticals 1,357 b 166,029 Allergan 2,026 425,480 Amgen 2,038 297,976 Biogen 1,028 b 291,520 BioMarin Pharmaceutical 3,146 b 260,615 Bristol-Myers Squibb 8,484 495,805 Celgene 3,638 b 421,098 Eli Lilly & Co. 5,952 437,770 Gilead Sciences 6,639 475,419 Incyte 2,530 b 253,683 Merck & Co. 4,212 247,960 Vertex Pharmaceuticals 1,840 b 135,553 Real Estate - .9% Kimco Realty 13,261 c Retailing - 9.1% Advance Auto Parts 3,799 a 642,487 Amazon.com 2,086 b 1,564,229 Lowe's 7,684 546,486 Macy's 9,078 325,083 The TJX Companies 4,912 369,039 Semiconductors & Semiconductor Equipment - 8.6% Broadcom 4,262 753,394 Micron Technology 32,139 b 704,487 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.0% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 8.6% (continued) NVIDIA 8,944 954,683 QUALCOMM 8,004 521,861 Taiwan Semiconductor Manufacturing, ADR 11,234 322,977 Software & Services - 18.7% Accenture, Cl. A 3,390 397,071 Adobe Systems 5,489 b 565,093 Alphabet, Cl. A 2,867 b 2,271,954 Electronic Arts 4,660 b 367,022 Facebook, Cl. A 11,204 b 1,289,020 Microsoft 11,996 745,431 salesforce.com 4,430 b 303,278 Splunk 6,210 b 317,641 Visa, Cl. A 10,396 811,096 Technology Hardware & Equipment - 5.9% Apple 17,165 1,988,050 Palo Alto Networks 1,865 a,b 233,218 Telecommunication Services - 1.4% AT&T 6,622 281,634 Verizon Communications 4,380 233,804 Total Common Stocks (cost $26,271,003) Other Investment - 1.1% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $394,752) 394,752 d 10 Investment of Cash Collateral for Securities Loaned - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $573,511) 573,511 d Total Investments (cost $27,239,266) 101.6% Liabilities, Less Cash and Receivables (1.6%) Net Assets 100.0% ADR—American Depository Receipt a Security, or portion thereof, on loan. At December 31, 2016, the value of the fund’s securities on loan was $1,316,460 and the value of the collateral held by the fund was $1,354,724, consisting of cash collateral of $573,511 and U.S. Government & Agency securities valued at $781,213. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.7 Capital Goods 11.8 Pharmaceuticals, Biotechnology & Life Sciences 11.0 Retailing 9.1 Semiconductors & Semiconductor Equipment 8.6 Food, Beverage & Tobacco 8.2 Technology Hardware & Equipment 5.9 Media 5.0 Consumer Services 3.7 Materials 3.7 Health Care Equipment & Services 3.2 Diversified Financials 2.9 Money Market Investments 2.6 Consumer Durables & Apparel 1.7 Energy 1.7 Food & Staples Retailing 1.5 Telecommunication Services 1.4 Real Estate .9 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,316,460)—Note 1(b): Unaffiliated issuers 26,271,003 37,392,535 Affiliated issuers 968,263 968,263 Dividends and securities lending income receivable 49,293 Receivable for shares of Common Stock subscribed 193 Prepaid expenses 17,739 38,428,023 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 39,451 Cash overdraft due to Custodian 2,441 Liability for securities on loan—Note 1(b) 573,511 Payable for shares of Common Stock redeemed 4,189 Accrued expenses 49,690 669,282 Net Assets ($) 37,758,741 Composition of Net Assets ($): Paid-in capital 26,814,947 Accumulated undistributed investment income—net 3,580 Accumulated net realized gain (loss) on investments (181,318) Accumulated net unrealized appreciation (depreciation) on investments 11,121,532 Net Assets ($) 37,758,741 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 9,409,941 1,486,351 13,112,200 13,750,249 Shares Outstanding 985,419 160,820 1,335,888 1,400,848 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2016 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 642,951 Affiliated issuers 564 Income from securities lending—Note 1(b) 4,289 Total Income 647,804 Expenses: Management fee—Note 3(a) 289,454 Shareholder servicing costs—Note 3(c) 63,576 Registration fees 59,187 Professional fees 46,470 Custodian fees—Note 3(c) 21,194 Distribution fees—Note 3(b) 12,490 Prospectus and shareholders’ reports 10,914 Directors’ fees and expenses—Note 3(d) 3,349 Loan commitment fees—Note 2 833 Interest expense—Note 2 619 Miscellaneous 17,454 Total Expenses 525,540 Less—reduction in expenses due to undertaking—Note 3(a) (101,457) Less—reduction in fees due to earnings credits—Note 3(c) (297) Net Expenses 423,786 Investment Income—Net 224,018 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 553,952 Net unrealized appreciation (depreciation) on investments 1,819,107 Net Realized and Unrealized Gain (Loss) on Investments 2,373,059 Net Increase in Net Assets Resulting from Operations 2,597,077 See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2016 2015 a Operations ($): Investment income—net 224,018 211,585 Net realized gain (loss) on investments 553,952 (448,158) Net unrealized appreciation (depreciation) on investments 1,819,107 1,092,518 Net Increase (Decrease) in Net Assets Resulting from Operations 2,597,077 855,945 Distributions to Shareholders from ($): Investment income—net: Class A (56,611) (60,321) Class I (86,019) (185,714) Class Y (89,604) (6) Net realized gain on investments: Class A - (131,022) Class C - (16,094) Class I - (314,437) Class Y - (3) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 1,591,409 15,812,422 Class C 144,638 1,432,409 Class I 3,912,389 7,109,461 Class Y 13,404,154 1,000 Distributions reinvested: Class A 50,491 179,364 Class C - 6,850 Class I 82,690 354,097 Class Y 307 - Cost of shares redeemed: Class A (9,427,108) (5,953,017) Class C (866,192) (959,133) Class I (18,566,786) (5,046,406) Class Y (1,585,191) - Increase (Decrease) in Net Assets from Capital Stock Transactions 12,937,047 Total Increase (Decrease) in Net Assets 13,085,395 Net Assets ($): Beginning of Period 46,653,097 33,567,702 End of Period 37,758,741 46,653,097 Undistributed investment income—net 3,580 8,740 14 Year Ended December 31, 2016 2015 a Capital Share Transactions (Shares): Class A Shares sold 174,919 1,721,104 Shares issued for distributions reinvested 5,232 19,789 Shares redeemed (1,024,270) (689,395) Net Increase (Decrease) in Shares Outstanding 1,051,498 Class C Shares sold 16,303 162,054 Shares issued for distributions reinvested - 764 Shares redeemed (99,601) (108,684) Net Increase (Decrease) in Shares Outstanding 54,134 Class I b Shares sold 415,381 775,071 Shares issued for distributions reinvested 8,356 37,735 Shares redeemed (2,125,734) (537,732) Net Increase (Decrease) in Shares Outstanding 275,074 Class Y b Shares sold 1,572,750 114 Shares issued for distributions reinvested 31 - Shares redeemed (172,047) - Net Increase (Decrease) in Shares Outstanding 1,400,734 114 a Effective October 1, 2015, the fund commenced offering Class Y shares. b During the period ended December 31, 2016, 1,483,233 Class I shares representing $12,590,674 were exchanged for 1,483,233 Class Y shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 9.00 8.84 8.96 7.44 6.50 Investment Operations: Investment income—net a .04 .03 .01 .02 .02 Net realized and unrealized gain (loss) on investments .57 .28 1.28 2.61 .92 Total from Investment Operations .61 .31 1.29 2.63 .94 Distributions: Dividends from investment income—net (.06) (.04) (.00) b (.06) - Dividends from net realized gain on investments - (.11) (1.41) (1.05) - Total Distributions (.06) (.15) (1.41) (1.11) - Net asset value, end of period 9.55 9.00 8.84 8.96 7.44 Total Return (%) c 6.72 3.40 14.49 36.02 14.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.42 1.40 1.51 1.50 1.57 Ratio of net expenses to average net assets 1.15 1.15 1.15 1.19 1.49 Ratio of net investment income to average net assets .41 .37 .12 .29 .28 Portfolio Turnover Rate 40.65 63.87 91.53 76.66 61.52 Net Assets, end of period ($ x 1,000) 9,410 16,467 6,878 1,906 1,149 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. 16 Year Ended December 31, Class C Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 8.73 8.60 8.82 7.34 6.45 Investment Operations: Investment (loss)—net a (.03) (.03) (.05) (.04) (.04) Net realized and unrealized gain (loss) on investments .54 .27 1.24 2.57 .93 Total from Investment Operations .51 .24 1.19 2.53 .89 Distributions: Dividends from net realized gain on investments - (.11) (1.41) (1.05) - Net asset value, end of period 9.24 8.73 8.60 8.82 7.34 Total Return (%) b 5.84 2.71 13.66 34.92 13.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.21 2.20 2.29 2.31 2.57 Ratio of net expenses to average net assets 1.90 1.90 1.90 1.90 2.26 Ratio of net investment (loss) to average net assets (.34) (.38) (.60) (.42) (.51) Portfolio Turnover Rate 40.65 63.87 91.53 76.66 61.52 Net Assets, end of period ($ x 1,000) 1,486 2,130 1,635 315 159 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 9.23 9.07 9.16 7.61 6.64 Investment Operations: Investment income—net a .06 .06 .03 .05 .05 Net realized and unrealized gain (loss) on investments .59 .27 1.32 2.66 .94 Total from Investment Operations .65 .33 1.35 2.71 .99 Distributions: Dividends from investment income—net (.06) (.06) (.03) (.11) (.02) Dividends from net realized gain on investments - (.11) (1.41) (1.05) - Total Distributions (.06) (.17) (1.44) (1.16) (.02) Net asset value, end of period 9.82 9.23 9.07 9.16 7.61 Total Return (%) 7.09 3.60 14.79 36.40 14.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.16 1.10 1.15 1.14 1.11 Ratio of net expenses to average net assets .90 .90 .90 .93 1.05 Ratio of net investment income to average net assets .65 .61 .32 .55 .64 Portfolio Turnover Rate 40.65 63.87 91.53 76.66 61.52 Net Assets, end of period ($ x 1,000) 13,112 28,054 25,055 26,328 25,967 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended December 31, Class Y Shares 2016 2015 a Per Share Data ($): Net asset value, beginning of period 9.23 8.74 Investment Operations: Investment income—net b .06 .02 Net realized and unrealized gain (loss) on investments .59 .55 Total from Investment Operations .65 .57 Distributions: Dividends from investment income—net (.06) (.05) Dividends from net realized gain on investments - (.03) Total Distributions (.06) (.08) Net asset value, end of period 9.82 9.23 Total Return (%) 7.09 6.49 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 2.36 d Ratio of net expenses to average net assets .90 .90 d Ratio of net investment income to average net assets .68 .69 d Portfolio Turnover Rate 40.65 63.87 Net Assets, end of period ($ x 1,000) 13,750 1 a From October 1, 2015 (commencement of initial offering) to December 31, 2015. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Growth Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek to provide long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 350 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized), Class I (100 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 20 The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 21 NOTES TO FINANCIAL STATEMENTS (continued) used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: 22 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 36,316,164 - - Equity Securities-Foreign Common Stocks † 1,076,371 - - Registered Investment Companies 968,263 - - † See Statement of Investments for additional detailed categorizations. At December 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended December 31, 2016, The Bank of New York Mellon earned $845 from lending portfolio securities, pursuant to the securities lending agreement. 23 NOTES TO FINANCIAL STATEMENTS (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2016 were as follows: Affiliated Investment Company Value 12/31/2015 ($) Purchases ($) Sales ($) Value 12/31/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares † 7,607 6,183,627 6,191,234 - - Dreyfus Institutional Preferred Government Plus Money Market Fund †† 1,439,446 7,083,853 8,128,547 394,752 1.1 Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares † - 1,149,524 576,013 573,511 1.5 Total † During the period ended December 31, 2016, Dreyfus Institutional Cash Advantage Fund was acquired by Dreyfus Institutional Preferred Money Market Fund. †† Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes 24 interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2016, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2016, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $19,444 and unrealized appreciation $10,959,658. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2016. The fund has $19,444 of short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2016 and December 31, 2015 were as follows: ordinary income $232,234 and $257,689, and long-term capital gains $0 and $449,908, respectively. During the period ended December 31, 2016, as a result of permanent book to tax differences, primarily due to an excess distribution, the fund increased accumulated undistributed investment income-net by $3,056 and decreased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million and prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 25 NOTES TO FINANCIAL STATEMENTS (continued) The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2016 was approximately $42,600 with a related weighted average annualized interest rate of 1.45%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has agreed, from January 1, 2016 through May 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .90% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $101,457 during the period ended December 31, 2016. During the period ended December 31, 2016, the Distributor retained $2,379 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended December 31, 2016, Class C shares were charged $12,490 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2016 , Class A and Class C shares were charged $33,523 and $4,163, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 26 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2016, the fund was charged $13,268 for transfer agency services and $633 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $297. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2016, the fund was charged $21,194 pursuant to the custody agreement. During the period ended December 31, 2016, the fund was charged $9,640 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $22,473, Distribution Plan fees $917, Shareholder Services Plan fees $2,365, custodian fees $11,553, Chief Compliance Officer fees $7,314 and transfer agency fees $1,983, which are offset against an expense reimbursement currently in effect in the amount of $7,154. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities during the period ended December 31, 2016, amounted to $16,819,057 and $28,049,114, respectively. At December 31, 2016 , the cost of investments for federal income tax purposes was $27,401,140; accordingly, accumulated net unrealized appreciation on investments was $10,959,658, consisting of $11,434,215 gross unrealized appreciation and $474,557 gross unrealized depreciation. 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Large Cap Growth Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Large Cap Growth Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of December 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Large Cap Growth Fund at December 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York February 27, 2017 28 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended December 31, 2016 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2016, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $232,234 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2017 of the percentage applicable to the preparation of their 2016 income tax returns. 29 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (73) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (73) Board Member (2012) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— David P. Feldman (77) Board Member (1991) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 35 ————— Ehud Houminer (76) Board Member (2012) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— 30 Lynn Martin (77) Board Member (1994) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 35 ————— Robin A. Melvin (53) Board Member (2011) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (77) Board Member (2012) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Daniel Rose, Emeritus Board Member Philip L. Toia, Emeritus Board Member Sander Vanocur, Emeritus Board Member 31 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of MBSC Securities Corporation since June 2007. He is an officer of 64 investment companies (comprised of 135 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Associate General Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 61 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon since March 2013, from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 32 GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 65 investment companies (comprised of 160 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (65 investment companies, comprised of 160 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016. Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 60 investment companies (comprised of 155 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 33 For More Information Dreyfus Large Cap Growth Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DAPAX Class C: DGTCX Class I: DAPIX Class Y: DLCGX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6574AR1216 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $66,062 in 2015 and $67,712 in 2016. (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $14,158 in 2015 and $12,860 in 2016. For the fiscal year ended 2015, these services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (“Rule 17f-2) (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. For the fiscal year ended 2016, said services consisted of security counts required by Rule 17f-2. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2015 and $0 in 2016. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $6,958 in 2015 and $7,531 in 2016. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2015 and $0 in 2016. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $179 in 2015 and $242 in 2016. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2015 and $0 in 2016. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note. None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
